United States Court of Appeals
                      For the First Circuit


No. 05-2386

           KEITH SCHNEIDER, Individually and on Behalf
          of all Other Individuals Similarly Situated,

                       Plaintiff, Appellant,

                                v.

 LOCAL 103 I.B.E.W. HEALTH PLAN; DAVID R. MACKAY; WILLIAM SEAVER;
JOHN A. PENNEY; JOHN DUMAS; MICHAEL MONAHAN; and CHUCK MONAHAN,

                      Defendants, Appellees,

              HARRISON ELECTRICAL WORKERS TRUST FUND,
                 TIMOTHY GAUTHIER and GRANT ZADOW.

                            Defendants.


                              ERRATA

     The opinion of this court issued on March 21, 2006, should be
amended as follows:

     Cover sheet: replace "Coffin and Campbell, Circuit Judges"
with Coffin and Campbell, Senior Circuit Judges.